DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 27, the term “a single raw material” renders the claim indefinite because it is subject to multiple interpretations. It is unclear whether the term means “a material of one chemical composition” or “a homogenous mixture of multiple materials”. Claims 28-33 are rejected for their dependency on Claim 27.
Regarding Claim 32, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Further regarding Claim 33, the claim recites limitations unrelated to the claim on which it depends. It is unclear whether the examiner should examine this claim with regard to it or its independent claim. For purposes of examination, the claim will be examined as only encompassing the limitations of the claim on which it depends (Claim 27).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim cites the use of oxidized silicon dioxide after the oxidization of the precursor particles Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27-29, 31-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shingo (JP 2011051844).
Regarding Claim 27 and 33, Shingo discloses the production of silicon oxide using equimolar amounts of (elemental) silicon powder and silicon dioxide powder (Description of Embodiments, paragraph beginning “When producing…”). This reads on Claim 27, in which a method of producing silicon monoxide providing precursor particles having both elemental silicon and silicon dioxide necessary to produce silicon oxide is disclosed. Further, Shingo discloses the silicon and silicon dioxide powder are mixed and granulated to form a mixed granulated raw material (Description of Embodiments, paragraph beginning “When producing…”). This material then undergoes a disproportionation reaction, a reaction in which a 
Regarding Claim 28, the prior art anticipates the limitations of Claim 27 as seen above. Further, Shingo discloses the use of equimolar, i.e. 1:1, (elemental) silicon powder and silicon dioxide powder.
Regarding Claim 29, the prior art anticipates the limitations of Claim 27 as seen above. Further, Shingo discloses a desired value for ‘x’ in produced SiOx to be between 0.8 and 0.95. This range falls within the claimed range for ‘x’ disclosed in Claim 29.
Regarding Claim 31, the prior art anticipates the limitations of Claim 27 as seen above. Further, Shingo discloses a figure in which a deposition reactor, i.e. a collection reactor, is shown for the synthesis disclosed in Claim 27.
Regarding Claim 32, the prior art anticipates the limitations of Claim 27 as seen above. Further, Shingo discloses a drying treatment for produced SiOx. While Shingo is silent regarding the method of drying, the claim itself defines that “the like” is sufficient to satisfy the claim .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shingo (JP 2011051844).
Regarding Claim 30, Shingo discloses that the heat treatment step for the silicon monoxide is preferably 600° to 700°. This reads on Claim 30, in which the silicon monoxide precursor is synthesized at a reaction temperature of 500°C to 2000°C. Shingo is silent regarding 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736